DETAILED ACTION
This Action is responsive to Applicant’s Amendments filed March 3, 2021.
Please note, claims 1-4, 6-8, 10-13, 16-21 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
On page 9, Applicant argues that Weinstein does not disclose identifying any “facets” with associated values from the search query. Applicant provides an example, according to claim 1, that the “first set of facets” could be (entity type) and the “first list of associated values” can then be “cars” and therefore argues that the entity type is never identified in the cited portion of Weinstein. 
As to the above, Examiner respectfully submits that “entity type” is not what is claimed in Claim 1, as presently presented. Examiner respectfully submits that the limitation reads “identifying a first list of facets with a first list of associated values from the search query, each associated value of the first list of associated values being part of the search query.” Examiner respectfully submits paragraph 0049 of Weinstein teaches extracting the argument, “red” from the user search request, “show red cars” which Examiner is interpreting as an associated value from the search query. Examiner respectfully submits paragraph 0047 of Weinstein teaches that these arguments are associated with attributes, such as color, body type, transmission type, etc. Examiner 
On page 9, Applicant further argues that a first list of facets needs to have been identified before one or more actions can be determined, such as a “second list of facets” can be “derived” and a “database query” can be “generated”, as recited in claim 1.
As to the above, Examiner respectfully addressed how a first list of facet is identified in Weinstein in the discussion presented above. Examiner respectfully submits paragraphs 0049-52 of Weinstein teaches successive queries that update the content that the user is searching for. Examiner respectfully submits in the example, the user has first requested a search for red cars, and then requests “show sedans”, which updates the argument value to “sedan” and updates the attribute to a transmission type, as discussed in paragraph 0047. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 9-13, 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weinstein (US Pub. No. 2018/0300395)

Regarding claim 1, Weinstein teaches a method comprising:
‘receiving a search query that is part of a search conversation, the search query in an unstructured format’ as receiving a natural language search query (¶0033)
‘the search conversation including one or more previous, successive search queries from a sender of the search query and one or more results of the one or more previous search queries’ as a search dialog between a user and a system including multiple rounds of search request/response in which a user specifies a search requests, the system returns search results, and the current arguments in the search requests are added to the conversation state for potential use in the next round of dialog (¶0047, Fig. 2)
‘each of the one or more previous search queries except for the first search query submitted in response to the result to the previous search query’ (¶0047, Fig. 2)
‘identifying a first list of facets with a first list of associated values from the search query, each associated value of the first list of associated values being part of the search query’ as identifying current argument wherein the argument contains a first associated value based on the user query (¶0049)
‘determining one or more actions performed for the first list of facets based on a context of the search query within the search conversation’ as identifying conversational arguments and current arguments, with updated values in response to a subsequent user query (¶0050-51)
‘the context including one or more previous search queries in the search conversation with the sender of the search query, lists of facet-value pairs for each of the one or more previous search queries, or the search result in response to each of the one or more previous search queries’ as referencing previous search queries in the search conversation with the sender of the search query, including lists of argument and values, and returning search results (¶0047-51)
‘the one or more actions including an update for a facet to update an associated value’ as updated values in response to a subsequent user query with an associated attribute (¶0047-51)
‘performing the one or more actions on the first list of facets to derive a second list of facets with a second list of associated values’ as updating values in 
‘generating a database query based on the second list of facets with the second list of associated values’ as generating a database query using the arguments provided by the user (¶0047-51)
‘causing a database search with the database query’ as searching the database using the query (¶0047-51)
‘transmitting a search result of the database search to the sender of the search query’ as transmitting the results of the search to the user (¶0047-51)
‘wherein the method is performed by one or more computing devices’ (¶0043)

Regarding claim 2, Weinstein teaches ‘the unstructured format including a natural language sentence or phrase.’ (¶0033)

Regarding claim 3, Weinstein teaches:
‘the first list of facets corresponding to words or phrases within the search query’ as the arguments corresponding to words in the query (¶0047-51)
‘the first list of facets being a subset of a set of facets that correspond to database fields’ as the arguments being various fields of attributes in the database (¶0047, 32)

Weinstein teaches ‘the deriving comprising determining one or more actions performed for each of the first list of facets’ as adding the current arguments to the conversation state for potential use in the next round of dialog (¶0047, 70-79)

Regarding claim 10, Weinstein teaches ‘the action being addition, removal, or update.’ (¶0047, 70-79)

Regarding claim 11, Weinstein teaches one or more non-transitory storage media storing instructions which, when executed by one or more computing devices, cause performance of a method, the method comprising:
‘receiving a search query that is part of a search conversation, the search query in an unstructured format’ as receiving a natural language search query (¶0033)
‘the search conversation including one or more previous, successive search queries from a sender of the search query and one or more results of the one or more previous search queries’ as a search dialog between a user and a system including multiple rounds of search request/response in which a user specifies a search requests, the system returns search results, and the current arguments in the search requests are added to the conversation state for potential use in the next round of dialog (¶0047, Fig. 2)
‘each of the one or more previous search queries except for the first search query submitted in response to the result to the previous search query’ (¶0047, Fig. 2)
‘identifying a first list of facets with a first list of associated values from the search query, each associated value of the first list of associated values being part of the search query’ as identifying current argument wherein the argument contains a first associated value based on the user query (¶0049)
‘deriving a second list of facets with a second list of associated values  for the search query based on the first list of facets and a context of the search query within the search conversation’ as identifying conversational arguments and current arguments, with updated values in response to a subsequent user query (¶0050-51)
‘the context including one or more previous search queries in the search conversation with the sender of the search query, lists of facet-value pairs for each of the one or more previous search queries, or the search result in response to each of the one or more previous search queries’ as referencing previous search queries in the search conversation with the sender of the search query, including lists of argument and values, and returning search results (¶0047-51)
‘generating a database query based on the second list of facets with the second list of associated values and the third list of facets with the third list of associated values’ as generating a database query using the arguments provided by the user (¶0047-51)
‘causing a database search with the database query’ as searching the database using the query (¶0047-51)
‘transmitting a search result of the database search to the sender of the search query’ as transmitting the results of the search to the user (¶0047-51)

Regarding claim 12, Weinstein teaches ‘the unstructured format including a natural language sentence or phrase.’ (¶0033)

Regarding claim 13, Weinstein teaches:
‘the first list of facets corresponding to words or phrases within the search query’ as the arguments corresponding to words in the query (¶0047-51)
‘the first list of facets being a subset of a set of facets that correspond to database fields’ as the arguments being various fields of attributes in the database (¶0047, 32)

Regarding claim 19, Weinstein teaches ‘the deriving comprising determining one or more actions performed for each of the first list of facets’ as adding the current arguments to the conversation state for potential use in the next round of dialog (¶0047, 70-79)

Regarding claim 20, Weinstein teaches ‘the action being addition, removal, or update.’ (¶0047, 70-79)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein (US Pub. No. 2018/0300395) further in view of Kumar (US Pub. No. 2014/0351267)

Regarding claim 4, Weinstein teaches further comprising
‘selecting a third list of facets with a third list of associated values from the second list of associated values’ (¶0047-51)
‘generating the database query being further based on the third list of facets with the third list of associated values' (¶0047-51)
Weinstein fails to explicitly teach:
‘the third list of facets having a coherence score above a threshold, the coherence score indicating a likelihood of the third list of facets appearing together in any search query based on a group of facts or prior search queries’
Kumar teaches:
‘the third list of facets having a coherence score above a threshold, the coherence score indicating a likelihood of the third list of facets appearing together in any search query based on a group of facts or prior search queries’ as a measure of co-occurrence measuring how much more is a likelihood of pairs of data can co-occur, the score being above a threshold (¶0057-58)
Kumar’s would have allowed Weinstein’s to improve accuracy of determining related data (¶0004)

Regarding claim 14, Weinstein teaches further comprising
‘selecting a third list of facets with a third list of associated values from the second list of associated values’ (¶0047-51)
‘generating the database query being further based on the third list of facets with the third list of associated values' (¶0047-51)
Weinstein fails to explicitly teach:
‘the third list of facets having a coherence score above a threshold, the coherence score indicating a likelihood of the third list of facets appearing together in any search query based on a group of facts or prior search queries’
Kumar teaches:
‘the third list of facets having a coherence score above a threshold, the coherence score indicating a likelihood of the third list of facets appearing together in any search query based on a group of facts or prior search queries’ as a measure of co-occurrence measuring how much more is a likelihood of pairs of data can co-occur, the score being above a threshold (¶0057-58)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references Kumar’s would have allowed Weinstein’s to improve accuracy of determining related data (¶0004)


Claim 6-8, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein (US Pub. No. 2018/0300395) further in view of DeLuca et al. (US Pub. No. 2018/0089332)

	
Regarding claim 6, Weinstein fails to explicitly teach ‘comprising predicting a facet to be included in the next search query in the search conversation with the sender of the search query.’ 
 DeLuca teaches ‘comprising predicting a facet to be included in the next search query in the search conversation with the sender of the search query.’ (¶0015-17)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because DeLuca’s would have allowed Dayan’s to improve search queries by determining associated intent (¶0001)

Regarding claim 7, DeLuca teaches ‘the predicting being based on the context of the search query or a search history of prior search queries in prior search conversations.’ (¶0015-17)

DeLuca teaches ‘further comprising transmitting the predicted facet to the sender of the search query.’ (¶0017)

Regarding claim 16, DeLuca teaches ‘the method further comprising predicting a facet to be included in the next search query in the search conversation with the sender of the search query’ (¶0015-17)

Regarding claim 17, DeLuca teaches ‘the predicting being based on the context of the search query or a search history of prior search queries in prior search conversations.’ (¶0015-17)

Regarding claim 18, DeLuca teaches ‘the method further comprising transmitting the predicted facet to the sender of the search query.’ (¶0017)

Allowable Subject Matter
Claim 21 allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025.  The examiner can normally be reached on Monday - Friday, 7:30am-4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/VAN H OBERLY/Primary Examiner, Art Unit 2166